Citation Nr: 9934635	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  92-14 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to service connection for residuals of 
hepatitis.

2.  Entitlement to service connection for a left inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1975 to August 
1979 with subsequent periods of active duty for training.  
This appeal arises from a March 1992 rating decision of the 
Roanoke, Virginia, Regional Office (RO) which denied the 
veteran's claim for service connection for residuals of 
hepatitis.  The veteran appealed this determination.  The 
case was remanded by the Board of Veterans' Appeals (Board) 
in October 1993 and November 1995 for development of the 
medical evidence.  In the Board remand of November 1995, it 
was noted that the veteran had timely expressed his 
dissatisfaction with the RO's denial of his claim for 
secondary service connection for a left inguinal hernia as a 
result of his service-connected right inguinal hernia that 
was issued in the RO's rating decision of June 1992.  This 
latter issue was developed for appellate review while the 
case was on remand.  The case has now returned for final 
appellate review.

A hearing was held before the Board, sitting at the RO, in 
January 1993.  This hearing was conducted by the undersigned 
Member of the Board, who was designated to do so by the 
Chairman of the Board pursuant to 38 U.S.C.A. § 7102(a) (West 
Supp. 1999), and who will be making the final determination 
in this case.

The veteran requested another hearing before the Board in a 
written statement received in August 1997.  He was notified 
by the Board in a letter of early April 1999 that his hearing 
was scheduled for mid-May 1999.  The veteran failed to report 
for this hearing.

Finally, also addressed in a statement of the case was the 
issue of the veteran's entitlement to a Civil Service 
Preference.  However, the veteran failed to perfect his 
appeal by timely filing a substantive appeal; therefore this 
matter is not properly before the Board and will not be 
addressed herein.  


FINDINGS OF FACT

1.  The veteran has not submitted appropriate medical 
evidence linking his current hepatitis disorder to his in-
service episode of hepatitis B or any other incident of 
military service and, therefore, has not presented a 
plausible claim for service connection.

2.  The veteran has not submitted appropriate medical 
evidence linking his current residuals of a left inguinal 
hernia to his service-connected right inguinal hernia or any 
other incident of military service and, therefore, has not 
presented a plausible claim for service connection.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of hepatitis.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a left inguinal hernia on a direct or 
secondary basis.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran was given an physical examination in preparation 
for his entering active service in December 1974.  He 
specifically denied any prior medical history of jaundice, 
hepatitis, rupture, or hernia.  On examination, his abdomen 
and viscera were found to be normal.  The service medical 
records note an outpatient record of September 1978 that 
reported the veteran's complaints of stomach ache and malaise 
for the previous two days.  The assessment was to rule out 
mononucleosis versus hepatitis.  The veteran was seen on five 
different occasions in the following week and was assessed to 
have a viral syndrome on each examination.

An outpatient record from mid-December 1978 noted the 
veteran's complaints of dark urine, abdominal pain, decreased 
appetite, and uritica for the previous four days.  The 
assessment was hepatitis.  In January 1979, after further 
clinical testing, the diagnoses were hepatitis (viral type B) 
and a history of drug abuse within the past eight months.  An 
outpatient record of February 1979 noted that the veteran's 
hepatitis B was resolving.  The veteran was again seen in 
March and May 1979 and it was found that the veteran's 
hepatitis B had resolved.  

A separation examination was given to the veteran in August 
1979.  He specifically denied any medical history of 
jaundice, hepatitis, rupture, or hernia.  However, it was 
noted by the examining physician that the veteran had 
experienced hepatitis B in December 1978.  On examination, 
his abdomen and viscera were found to be normal.

The veteran was given a VA compensation examination in March 
1980.  On examination, his digestive system was found to be 
normal and his genito-urinary system was reported to be 
without disease.  The examiner found no hernia present.

A physical examination was provided to the veteran in 
November 1981 for his service in the U. S. Army Reserve 
(USAR).  He reported a medical history of jaundice and 
hepatitis, but denied any history of rupture or hernia.  
Regarding the veteran's history of hepatitis, the examiner 
noted that he was in good condition with no sequela.  On 
examination, his abdomen and viscera were normal.  A military 
screening note dated in early July 1984 reported the 
veteran's complaints of abdominal discomfort for the past two 
days.  He also reported a knot in his "right" groin.  On 
examination it was reported that left inguinal adenopathy and 
slight weakness were present.  The assessment was possible 
inguinal hernia.  An individual sick slip dated the following 
day noted that the veteran had presented with symptoms of a 
swollen "right gland" and bad stomach pain, found to be in 
the line of duty.  A duty status report of late July 1984 
noted that the veteran had been on active duty for training 
when he developed a swollen "right gland" and stomach 
pains.  It was found that this injury was incurred in the 
line of duty.

In December 1984, the veteran was admitted to a military 
hospital.  On examination, the veteran had an indirect, right 
inguinal hernia.  Otherwise, his examination was essentially 
negative.  His history of hepatitis in 1978 was noted, but 
all laboratory data was reported to be within normal limits.  
A right inguinal herniorrhaphy was performed and the veteran 
was released with a diagnosis of right inguinal hernia.  An 
outpatient record of late January 1985 reported the follow-up 
on the veteran's right herniorrhaphy.  This procedure was 
reported to be well-healed and "looking good."

A comprehensive physical examination was provided to the 
veteran by the USAR in December 1986.  He specifically denied 
any medical history of jaundice, hepatitis, rupture, or 
hernia.  However, the examining physician summarized the 
veteran's medical history to include hepatitis B in 1978 that 
had resolved and a right herniorrhaphy performed in 1984.  On 
examination, his abdomen and viscera were reported to be 
normal.  Another military physical examination was given to 
the veteran in July 1990.  At that time, he did report a 
prior medical history of jaundice, hepatitis, rupture, or 
hernia.  His medical history was summarized by the examining 
physician as hepatitis B in 1978, right inguinal 
herniorrhaphy in December 1984, and left inguinal 
herniorrhaphy in December 1988.  It was noted that there had 
been no recurrence of hernia since then.  An examination of 
the veteran's abdomen and viscera was reported to be normal.  
His current defects were summarized as inguinal herniorrhaphy 
scars.  

The veteran submitted a claim to the VA in June 1990 for 
service connection for liver condition and right side hernia.  
In March 1991, the RO associated with the veteran's claims 
file his VA treatment records dated from May 1990 to February 
1991.  An outpatient record of May 1990 reported the 
veteran's request for help with his substance abuse problem.  
He reported intravenous drug use beginning in 1976 and 
continuing up to the date of hospitalization.  He was 
hospitalized for this problem from June to July 1990.  
Clinical testing revealed that he was positive for hepatitis 
core antibody, but the surface antigen and surface antibody 
were both non-detected.  The assessment was drug abuse.  The 
other outpatient records noted treatment of his substance 
abuse problem.

By rating decision of March 1992, the RO granted service 
connection for right inguinal hernia, status post 
herniorrhaphy.  However, the veteran's claim for service 
connection for a liver condition as a residual of hepatitis 
was denied.  It was acknowledged that the veteran had been 
treated for hepatitis during his active military service, but 
there was no evidence that the veteran had a current 
disability resulting from this episode.  In his notice of 
disagreement (NOD) of April 1992 the veteran contended that 
he in fact had a chronic disorder resulting from his in-
service hepatitis.  He claimed that recent VA testing had 
revealed that he had abnormal liver enzymes.  The veteran 
also filed a claim for service connection for a left inguinal 
hernia, which he dated to November 1988.  It was his 
contention that his left inguinal hernia had been incurred as 
a result of his service-connected right inguinal hernia.

A private operative report dated in November 1988 was 
received in May 1992.  This report noted the repair of the 
veteran's left inguinal hernia, but did not relate its onset 
to the veteran's military service or to the right inguinal 
hernia.  By rating decision of June 1992, the RO denied the 
veteran's claim for service connection for a left inguinal 
hernia.  It was determined that this hernia had not been 
incurred during applicable military service and was not 
caused by his service-connected right inguinal hernia.

At his hearing before the Board in January 1993, the veteran 
alleged that his surgeon who had repaired his left inguinal 
hernia in 1988 had told him that it had been caused by his 
right inguinal hernia.  He contended that he had suffered 
with a right inguinal hernia for six to seven months before 
it was surgically repaired and that the delay during this 
period had caused a strain on the left side of his inguinal 
area.  This strain was asserted to have caused his left 
inguinal hernia.  He claimed that he had felt pain from his 
left inguinal hernia within a year of his surgery for the 
right hernia.  The veteran specifically stated that he wished 
his testimony to be considered a NOD to the RO's denial of 
this claim in June 1992.  It was claimed by the veteran that 
he had not been aware of elevated liver enzymes until testing 
was done in June and July 1990.  The veteran felt that these 
elevated enzymes were the result of his hepatitis infection 
experienced in active service.  However, he acknowledged that 
he had not had any noticeable symptoms or recurrences of his 
hepatitis since his military service.

The Board remanded this case in October 1993 in order to 
develop the medical evidence.  The veteran was given a VA 
compensation examination in February 1994.  He denied any 
current symptoms referable to his left inguinal hernia repair 
or his hepatitis.  The examiner noted that the veteran had 
minimally elevated serum glutamic pyruvic transaminase (SGPT) 
and serum glutamic oxalo-acetic transaminase (SGOT) levels 
during his previous hospital admissions.  It was noted that 
the veteran felt these elevated levels were the result of his 
hepatitis.  However, the examiner noted that these levels 
were only minimally elevated and of definite questionable 
clinical significance as his other liver function tests 
remained within normal levels.  On examination, the only 
abnormality noted was a minimal weakness at the site of the 
veteran's right herniorrhaphy.  The diagnoses included status 
post left inguinal herniorrhaphy that was asymptomatic with 
only a residual scar and a history of hepatitis B that was 
treated and resolved.  It was opined by the examiner that:

Hepatitis B [was] documented in the 
[veteran's] records in December 1978 
through March 1979, at which time the 
liver function tests had returned to 
normal.  The veteran is asymptomatic with 
no clinical findings of hepatitis.  
However, on laboratory tests today, his 
SGPT...and SGOT...[are] minimally elevated.  
Hepatitis B antigen is not detected.  The 
best diagnosis that can be given at this 
time is minimally abnormal liver function 
tests, not diagnostic of hepatitis at 
this time.

Private outpatient records dated from November 1988 to 
November 1989 were received in January 1994.  In early 
November 1988, the veteran was found to have a left inguinal 
hernia.  He claimed that his left inguinal pain had been 
present for the past two to three weeks.  A hernia repair was 
conducted and by December 1988 the veteran was doing well.  
In mid-January 1989, the veteran felt that his left inguinal 
hernia had returned.  However, after examination, the 
physician determined that the veteran did not evidence a 
hernia, but instead had a strained groin.

Another set of outpatient records dated from November 1988 to 
April 1993 were received by the RO in January 1994.  The 
records dated in the fall of 1988 and spring of 1989 noted 
the repair and follow-up of the veteran's left inguinal 
hernia.  It was reported in November 1989 that the veteran 
continued to have pain in his left groin.  He was referred to 
a surgeon for a second medical opinion.  This surgeon 
determined that the veteran had no hip disorder and opined 
that the pain and swelling in the left groin appeared to be 
consistent with recurrent hernia.  An outpatient record of 
August 1992 noted the veteran's complaints of left groin 
tenderness after playing basketball.  It was opined that this 
was a strained left groin muscle.  

The veteran was hospitalized in February 1989 for 
detoxification from his drug abuse problem.  It was noted 
that he had a four month history of "shooting" intravenous 
heroin and cocaine after years of abstinence.  On 
examination, his abdomen was non-tender.  Needle tracks were 
found on his arm.  The discharge diagnoses were chemical 
dependency and withdrawal seizure-like activity.  The veteran 
was again hospitalized in April 1989 with complaints of high 
temperatures and back pain.  On examination, his suprapubic 
area was tender and pain radiated down his left leg.  The 
veteran's symptoms resolved after the administration of 
antibiotics.  The discharge diagnosis was fever of unknown 
etiology, possibly related to urinary tract infection.  An 
echocardiogram was performed on the veteran in November 1990.  
Follow-up to this procedure in December 1990 reported that 
the veteran had no gastrointestinal or genito-urinary 
complaints.  

An outpatient record of June 1991 reported that the veteran 
had a history of elevated liver functions and "perhaps" 
chronic active hepatitis which "we maybe need to exclude."  
Contained in the veteran's private medical records were 
laboratory results dated from September 1988 to June 1992.  
In September 1988 and April 1989, his SGOT, SGPT, gamma-
glutamyl transpeptidase (GGT), and alkaline phosphate levels 
were all reported to be high.  In January 1991, his SGOT, 
GGT, and SGPT were reported to be high.  In June 1991, no 
abnormal findings were reported with his liver functions 
except a high level of GGT.  Finally, in June 1992, his SGOT, 
GGT, SGPT, and alkaline phosphate levels were again high.

The veteran's VA outpatient records dated from July to 
September 1994 were incorporated into his claims file in 
September 1994.  In July 1994, the veteran requested that he 
be checked for recurrent hernia and complained of right groin 
discomfort.  He also noted weight gain over the past three to 
four months without significant increase in food intake.  The 
examination of his abdomen was found to be normal and it was 
noted that the veteran was asymptomatic on the day of this 
examination.  The diagnosis was to rule-out inguinal hernia.  
A surgical consultation of September 1994 reported the 
veteran's complaint of left inguinal hernia pain.  However, 
it was assessed that no left inguinal hernia could be 
detected on examination.  An outpatient record of September 
1994 reported that the veteran was to be evaluated for blood 
abnormalities.  The veteran noted a history of Hepatitis C 
which was detected in testing conducted in February 1994.  
The impression was lymphocytosis that was reactive to chronic 
viral stimulus versus chronic lymphocytic leukemia.  He was 
also diagnosed with drug abuse.

In a VA Form 1-646 (Statement of Accredited Representative) 
received in May 1995, the veteran's representative argued 
that the veteran had hepatitis during his military service 
and was entitled to at least a non-compensable evaluation for 
this disorder under the criteria of 38 C.F.R. Part 4, 
Diagnostic Code 7345.  In a Board decision of November 1995, 
this case was again remanded to the RO for additional 
development of the medical evidence.  The RO was specifically 
instructed to obtain a VA medical opinion on whether the 
veteran's current hepatitis residuals were related to his 
hepatitis B during his military service.  By letter of 
February 1996, the RO sent a letter to the veteran requesting 
that he identify all healthcare providers and/or provide 
copies of the actual treatment records for his claimed 
hepatitis.  He was informed that his failure to provide this 
type of evidence could have an adverse effect on his claim.  
A SOC was issued to the veteran in November 1996 that 
informed him his claim for service connection for a left 
inguinal hernia had been denied.  It was determined by the RO 
that the evidence of record had not linked this left inguinal 
hernia to his military service or his service-connected right 
inguinal hernia.  

The veteran submitted a letter from a life insurance company 
in August 1997.  This letter informed the veteran that he had 
been denied life insurance on the basis that he had a history 
of hepatitis and was found to have elevated liver enzymes on 
examination.

Another VA compensation examination was given to the veteran 
in October 1997.  It was noted that he had a history of 
bilateral inguinal hernias, a history of hepatitis C, and a 
history of hepatitis B.  It was reported that the veteran was 
now immune to the latter virus.  The veteran was unable to 
provide any current complaints and his physical examination 
elicited no abnormalities.  Clinical testing revealed that 
the veteran was positive for hepatitis C antibody.  The 
diagnoses were asymptomatic hepatitis C and a prior hepatitis 
B infection to which the veteran was now immune.  A second VA 
examination was provided to the veteran in July 1998.  This 
examiner assessed that the veteran was positive for hepatitis 
C virus with minimal symptoms.  It was opined that this 
disorder was possibly the result of intravenous drug abuse.

The veteran's private medical records dated from March to 
April 1998 were received by the RO in February 1999.  An 
outpatient record of March 1998 noted that the veteran was 
being treated for hepatitis C and chronically elevated liver 
enzymes.  It was reported that the veteran had a history of 
acute hepatitis B in 1977.  The examiner noted testing which 
suggested that the veteran had in fact had a previous 
exposure to hepatitis B but now had clearance of the virus.  
During his interview, the veteran claimed that he had not 
used intravenous drugs for many years; however he conceded a 
past history.  The impression was probable chronic hepatitis 
C.  A biopsy of the liver dated in April 1998 revealed mild 
inflammation of the portal areas.

A service medical record dated in January 1999 was received 
by the RO the following March.  The veteran's complaint was 
bilateral groin pain; however, examination failed to reveal 
any recurrent hernia.  It was noted that the veteran had an 
acute episode of hepatitis in 1977 and a history of chronic 
hepatitis C.  The examiner interpreted the veteran's April 
1998 liver biopsy to show mild chronic hepatitis with Grade I 
inflammation and fibrosis.  It was noted that the veteran was 
still a member of the USAR and was found to be able to 
perform his drill duties.  However, he was given a profile 
due to his groin pain.  The impressions were chronic 
hepatitis C and chronic groin pain.  Attached to this 
examination report was a written statement of the veteran.  
He claimed that during the late 1970's medical technology did 
not detect the presence of hepatitis C.  The veteran alleged 
that the military examiner of January 1999 had informed him 
that his current hepatitis C had been incurred or aggravated 
by his episode of hepatitis during his active military 
service.

At his hearing on appeal before the RO in March 1999, the 
veteran acknowledged that he had been treated for hepatitis B 
during his active military service in the late 1970's.  
However, he maintained hepatitis C was not a known diagnosis 
at that time and could not have been noted in his medical 
records if it existed.  He claimed that his medical records 
included a military physician's opinion that his current 
hepatitis C had existed since his active military service.  
It was noted by the veteran that his hepatitis symptoms in 
the military included stomach pain, anxiety, and constant 
fatigue.  He asserted that his hepatitis symptoms had 
continuously bothered him since his active military service.  
The veteran testified that his current hepatitis symptoms 
included fatigue, anxiety, depression, pain, diarrhea, and 
having to constantly go to the bathroom.  It was acknowledged 
by the veteran that he had already submitted all available 
evidence pertinent to his claims.

An SSOC on the issue of service connection for hepatitis was 
issued in April 1999.  It was determined by the RO that the 
veteran had failed to submit a well-grounded claim for 
service connection.  


II.  Applicable Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  "Active, military, naval, or air service" 
constitutes active duty, any period of active duty for 
training during which the claimant was disabled or died from 
a disease or injury incurred or aggravated in the line of 
duty, and any period of inactive duty training during which 
the claimant was disabled or died from an injury incurred or 
aggravated in the line of duty.  See 38 U.S.C.A. § 101(24) 
(West 1991) and 38 C.F.R. § 3.6(a) (1999). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).


III.  Analysis.

Initially, the Board notes that the veteran has been informed 
of the requirements of a well-grounded claim for service 
connection.  He was directly told of the need to establish a 
current disability and its association with his military 
service by the submission of competent medical evidence.  
This was accomplished in the SOCs and multiple SSOCs issued 
to the veteran since June 1990, the Board remand instructions 
of November 1995, and the RO's letter of February 1996.  The 
veteran and his representative had been provided multiple 
opportunities to present arguments, both written and oral, 
outlining reasons why the veteran's claims should be found to 
be well-grounded.  The undersigned finds that the veteran has 
received adequate notification of the requirements for the 
submission of well-grounded claims and an opportunity to 
submit contentions on this point. Therefore, the VA has met 
its duty to inform the veteran of the requirements for the 
submission of well-grounded claims.  See Robinette v. Brown, 
8 Vet. App. 69 (1995); see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board is also satisfied that the RO has 
fully complied with the remand instructions of October 1993 
and November 1995.  See Stegall v. Brown, 11 Vet. App. 268 
(1998).

It is noted that the outpatient record of January 1999 
indicated the veteran's complaints of groin pain.  The 
examiner failed to find evidence of a hernia and the veteran 
has failed to contend that this record is pertinent to his 
claim for service connection for a left inguinal hernia, even 
at his subsequent hearing on appeal in March 1999.  As the 
last SSOC on record for the issue of service connection for a 
left inguinal hernia was issued in November 1996, it does not 
appear that the RO considered this evidence.  However, since 
this outpatient record does not discuss the existence of a 
current left hernia or the etiology of the veteran's previous 
left hernia, it is not pertinent to his claim for service 
connection.  Thus, a remand for the issuance of a SSOC on 
this issue is not warranted.  38 C.F.R. § 19.31 (1999).

Regarding the veteran's claim for service connection for 
residuals of hepatitis, the objective evidence of record 
indicates that the veteran suffered an acute episode of 
hepatitis B during the fall of 1978 and the spring of 1979 
which resolved without any complications.  The medical 
records of the late 1980s indicate that he started to 
experience abnormally high levels of liver enzymes.  He was 
finally diagnosed with hepatitis C in the 1990s.  His medical 
records note that he has a history of intravenous drug abuse, 
lasting more than a decade, which the examiner of October 
1997 found was the possible cause of his current hepatitis C.  
There is no objective opinion of record that has linked the 
veteran's current hepatitis C to his episode of hepatitis B 
during military service.

The veteran has claimed that his current hepatitis C was 
incurred during his military service at the time he was 
diagnosed with hepatitis B.  He has argued that the former 
type of hepatitis was undetected in the late 1970s because of 
the inferior nature of medical technology.  However, as a lay 
person, the veteran is not competent to render opinions on 
diagnoses or etiology.  The veteran is competent to provide 
evidence on symptomatology and its chronicity.  Zang v. 
Brown, 8 Vet. App. 246 (1995).  There is no objective opinion 
of record that has attributed the veteran's current hepatitis 
C to his episode of hepatitis B during service.  At his 
hearing in March 1999, the veteran specifically alleged that 
the military examiner of January 1999 had provided such an 
opinion.  A close reading of the outpatient record fails to 
elicit such an opinion.  All the doctor said was that the 
veteran had a history of chronic hepatitis C with a acute 
hepatitis in 1977 (sic).  In fact, there is no dispute that 
the veteran had acute hepatitis B in 1978.  Moreover, the 
Court has held that any statement of a lay person as to what 
a physician had told him is insufficient to establish a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492; see also Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, the veteran has failed to submit objective medical 
evidence that he incurred his current hepatitis C during his 
military service or that it is etiologically linked to his 
episode hepatitis B in the late 1970s.

The veteran is competent to provide evidence on 
symptomatology.  He has claimed that his hepatitis symptoms 
had continuously existed since his noted episode of hepatitis 
B in 1979.  However, this claim is refuted by the objective 
medical evidence and the veteran's own statements.  During 
his military service, the medical evidence indicates that the 
veteran's episode of hepatitis B had resolved.  The evidence 
of recent years has noted that there are no current residuals 
of the veteran's hepatitis B.  Specifically, the VA examiners 
of February 1994 and October 1997 found that testing had 
revealed that the hepatitis B virus was no longer present.  
While the liver biopsy of April 1998 did find current 
residuals of hepatitis in the veteran's liver, the objective 
opinions attributed these mild changes to the veteran's 
hepatitis C.  As regards the veteran's claimed continual 
hepatitis symptoms, the veteran himself denied having these 
symptoms in sworn testimony before the Board in January 1993 
and at a VA compensation examination in February 1994.  After 
1979, the veteran did not again complaint of hepatitis type 
symptoms until the late 1980s, many years after his 
separation from active service.  During his hearing on appeal 
in March 1999, the veteran noted what he claimed to be his 
hepatitis symptoms in the late 1970s and his current 
symptoms.  On its face, these claimed symptoms are 
inconsistent with the only common symptom being fatigue.  
Based on the histories noted in the objective medical 
evidence, the veteran has not continuously suffered with 
symptoms related to hepatitis since the 1970s.  In any event, 
the veteran has failed to submit the requisite medical 
opinion linking his claimed symptomatology to his episode of 
hepatitis B in the late 1970s.  See Voerth v. West, No. 95-
904 (U. S. Vet. App. Oct. 15, 1999) (A claimant diagnosed 
with a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology).

Concerning the veteran's claim for service connection for a 
left inguinal hernia, the objective medical evidence 
indicates that his left inguinal hernia was first diagnosed 
many years after his separation from active service.  In 
fact, he has never claimed that this hernia was the direct 
result of an injury sustained during his active service.  
There is no objective medical opinion of record that has 
linked this left inguinal hernia to his service-connected 
right inguinal hernia or to any appropriate period of duty 
for training for the USAR.  The veteran has claimed that he 
was told by his treating physician that his left hernia was 
related to his right hernia.  However, a careful review of 
the medical evidence does not indicate such an opinion in the 
record.

The veteran has contended that his left inguinal hernia 
symptoms have existed since his repair of his right inguinal 
hernia.  There is no objective evidence in the medical 
records of July and December 1984 that the veteran sustained 
a left inguinal hernia at the time of the injury on the right 
side.  (The Board recognizes that some of the sick slips do 
refer to left-sided complaints, but these appear to be no 
more than typographical errors.  The surgical report and 
other evidence clearly shows involvement only of the right 
side.)  The veteran was first diagnosed with a left inguinal 
hernia in November 1988 which was subsequently repaired.  At 
that time, he claimed that his left groin pain had only 
existed for the past three weeks.  A private surgeon opined 
in November 1989 that the veteran's left groin pain was 
"consistent" with a recurrent hernia.  However, this 
opinion failed to link this "recurrent hernia" with the 
veteran's service-connected right inguinal hernia.  In fact, 
subsequent private examination in August 1992 found that the 
veteran's left groin pain was due to a strained muscle and a 
VA examination in September 1994 could not detect a current 
left inguinal hernia.  Based on this objective evidence, the 
veteran has not presented a medical opinion that his left 
groin symptoms are related to his right inguinal hernia or 
any period of military service.

There is no medical evidence in recent years to indicate that 
the veteran currently suffers with chronic residuals of 
hepatitis B or that his left inguinal hernia was incurred as 
a result of his military service or service-connected right 
inguinal hernia.  Likewise there is no medical nexus evidence 
linking the presence of hepatitis C to any event in service.  
Without a medical diagnosis indicating current disabilities 
or etiological links to military service, the veteran's 
claims are not well-grounded under either the Caluza or 
Savage tests.  The veteran's representative has argued that 
the veteran is entitled to a non-compensable evaluation for 
his hepatitis B residuals, as they are asymptomatic.  This 
argument is not pertinent to the current claim since, as 
noted above, the objective medical evidence indicates there 
are no residuals from the veteran's in-service episode of 
hepatitis B.  Since no residuals can be objectively 
identified, service connection, let alone a non-compensable 
evaluation, cannot be awarded.  As there is no duty to assist 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991) in 
a claim that is not well-grounded, the VA is prohibited from 
assisting the veteran in the further development of his 
current claims.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Therefore, service connection for residuals of 
hepatitis and for a left inguinal hernia is denied.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for residuals 
of hepatitis, this appeal is denied.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a left 
inguinal hernia, this appeal is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

